
	

114 S1427 IS: Quality Measure Alignment Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1427
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Ms. Stabenow introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to facilitate increased coordination and alignment
			 between the public and private sector with respect to quality and
			 efficiency measures.
	
	
		1.Short title
 This Act may be cited as the Quality Measure Alignment Act of 2015.
		2.Facilitation  of  increased coordination and alignment between the public and private sector with
			 respect to quality and efficiency measures
 (a)In generalSection 1890(b) of the Social Security Act (42 U.S.C. 1395aaa(b)) is amended by inserting after paragraph (3) the following new paragraph:
				
					(4)Facilitation of  increased coordination and alignment between the public and private sector with
			 respect to quality and efficiency measures
 (A)In generalThe entity shall facilitate increased coordination and alignment between the public and private sector with respect to quality and efficiency measures.
 (B)Annual reportsThe entity shall prepare and make available to the public annual reports on its findings under this paragraph. Such public availability shall include posting each report on the Internet website of the entity..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.  